Citation Nr: 1753290	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-24 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for hallux valgus disorder of the right foot rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing at the RO.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Hallux valgus of the right foot is currently assigned the maximum disability rating authorized under the diagnostic code.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for hallux valgus of the right foot have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5280 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran's hallux valgus of the right foot is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5280.  He seeks an increased rating in excess of 10 percent for the right foot.

DC 5280 provides for a maximum 10 percent schedular rating when the metatarsal head has been resected or when hallux valgus is severe, if equivalent to the amputation of the great toe.  In that regard, the Veteran's rating is the maximum rating available under DC 5280.  As such, the only way for the Veteran to receive an evaluation in excess of 10 percent is to qualify for such an evaluation under an alternative diagnostic code relating to the feet.

Turning to the evidence most relevant to the rating period on appeal, the Veteran was afforded a VA examination in June 2011.  The Veteran stated that he experiences cramps, pain, swelling, and blisters on his right foot.  The examiner diagnosed hallux valgus with degenerative joint disease over the first metatarsal phalange joint (MPJ).  The examiner also noted bilateral pes planus.  No metatarsalgia, hammertoes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries were noted.  The examiner opined that it is impossible to separate the effects of one diagnosis from the other without mere speculation, noting a lack of records.

The Veteran next underwent a VA examination in connection with this claim in January 2014.  He reported constant pain in the bunion area and the top of the foot, including difficulty with prolonged standing and walking.  The Veteran stated the pain was improved with orthotic shoes and custom orthotic inserts.  The examiner noted the Veteran's pes planus pre-existed active duty service.  Furthermore, no metatarsalgia, hammertoes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries were noted.  Imaging revealed no degenerative or traumatic arthritis.  The examiner opined that there was no functional loss due to his foot conditions.

As noted, the Veteran is in receipt of the highest available schedular rating under DC 5280; the Board must consider whether the Veteran is entitled to higher or separate ratings under other pertinent DCs.  To that end, the Board has considered DCs 5276-5279 and 5281-5284, which provide disability ratings for pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, and malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71(a).

The Board finds that, for the entire rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the foot.  As there is no lay or medical evidence of bilateral weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones; DCs 5277 to 5279 and 5281 to 5283 do not apply.  See June 2011 and January 2014 VA examination reports.  Further, the application of DCs 5167 (loss of the use of the foot) and 5171 (amputation of the great toe) are not applicable, as there is no medical or lay evidence of the loss of the use of his right foot nor has there been amputation of his great toe or any other toes.  38 C.F.R. § 4.71a, DCs 5167, 5170.

The Board further finds that a separate or higher rating is not warranted under DC 5284 (foot injuries, other).  DC 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific DC.  The Court has held that, where a disability is listed in the schedule, rating by analogy is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333,336-37 (quoting Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating... may be assigned "only" where the service-connected condition is 'unlisted.'").  Hallux valgus is listed in the rating schedule under DC 5280.  The Veteran's disability has been diagnosed as hallux valgus of the right foot and there is no other evidence of trauma (other injury) to that foot; therefore, DC 5284 does not apply.

DC 5276 provides disability ratings for acquired pes planus.  Over the years, the Veteran has complained of foot pain and has additional foot problems, which are not service-connected (e.g., pes planus and plantar fasciitis).  See, e.g., June 2011 and January 2014 VA examination reports.  VA examination records indicate that the Veteran has bilateral pes planus.  However, the evidence of record is overwhelmingly against a finding that the Veteran's current pes planus is related to active service, to include any in-service event.  Id.  Nor has the Veteran alleged otherwise.  Notably, the January 2014 examiner noted the Veteran's pes planus pre-existed active duty service.  Furthermore, at no point during the course of this appeal has the Veteran asserted that the diagnosed pes planus is related to active service.  As such, the Board finds that DC 5276 does not apply.

Further, the criteria for DC 5276 are based, in part, on symptoms of pain on manipulation and use of the feet.  Manifestations of pain on manipulation and use of the right foot are contemplated by the 10 percent rating currently assigned under DC 5280; therefore, assigning a separate rating under DC 5276 would constitute pyramiding because it would compensate the Veteran twice for the same symptomatology, in this case, limitation of motion of the foot, including as due to pain.  See Esteban, at 262; 38 C.F.R. § 4.14.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected foot disability is not warranted based on functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with the 10 percent rating assigned under DC 5280.  The Veteran has complained of pain throughout the appeal.  However, these complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant increased evaluations.  Moreover, the VA examiners opined the Veteran's disability does not result in functional loss.  As such, higher ratings are not warranted based on functional loss due to pain or weakness.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased ratings for a hallux valgus of the right foot and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Other Considerations

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to establish entitlement to a TDIU for a service-connected disability, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.  App. 447, 453-54 (2009).  The Board notes that the Veteran struggles with foot pain at work and had to quit his former job because he could not always wear his steel-toed shoes due to custom orthotic shoes and inserts.  See June 2011 VA examination.  However, in the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently working a full-time condominium maintenance position.  See January 2014 VA examination.  Thus, there is no cogent evidence of unemployability, and entitlement to increased compensation based on TDIU is not warranted.








ORDER

A rating in excess of 10 percent for hallux valgus of the right foot is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


